DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Bruenjes on 08/18/2022.
The application has been amended as follows: 
In claim 23, lines 1-2, change “an epoxy polymer” to “the epoxy polymer according to claim 1”.
In claim 23, line 2, change “an epoxy compound” to “the epoxy compound”.
In claim 23, line 3, change “a trihydric” to “the trihydric”.
In claim 24, line 5, change “100/50 to 100/1” to “100/30 to 100/15”.
In claim 25, line 3, delete “1,2,3-trihydroxybenzene, ”.

Election/Restrictions
Claims 1, 3, and 7-15 are allowable. The restriction requirement among Group I (claims 1, 3, and 7-15), Group V (claim 16), Group VI (claim 17), Group VII (claims 18-20), Group VIII (claim 21), and Group IX (claim 22), as set forth in the Office action mailed on 12/03/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/03/2021 is withdrawn. Claim 16, directed to a B-stage sheet, claim 17, directed to a C-stage sheet, claims 18-20, directed to a cured product, claim 21, directed to a metal foil with a resin, and claim 22, directed to a metal substrate no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3, and 7-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, and 7-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained in the previous Office action, Kosugi et al. (US 2015/0144835 A1, cited in IDS) in view of Asaumi et al. (US 2012/0149807 A1, cited in IDS) renders obvious all the limitations of claim 1, except wherein the epoxy polymer is a reaction product obtained by reacting an epoxy compound that has a mesogen skeleton and two epoxy groups with a trihydric phenol compound that has three hydroxyl groups on a single benzene ring as substituents with a ratio (Ep/Ph) between the number of equivalents of the epoxy groups of the epoxy compound (Ep) and the number of equivalents of the phenolic hydroxy groups of the trihydric phenol compound (Ph) being set in a range of from 100/30 to 100/15. Although Kosugi teaches that from the standpoints of the thermal conductivity and the electrical insulation as well as the flexibility and the serviceable life of B-stage sheet, the ratio of the total mass of the epoxy resin curing agent with respect to the total mass of the epoxy resin contained in the phenolic resin composition is, on an equivalent basis, preferably from 0.5 to 2.0, more preferably from 0.6 to 1.5, and from the standpoints of the moldability and reliability, it is still more preferably from 0.8 to 1.2 [0106], Kosugi’s teachings read on wherein the epoxy polymer is a reaction product obtained by reacting an epoxy compound that has a mesogen skeleton and two epoxy groups with a trihydric phenol compound that has three hydroxyl groups on a single benzene ring as substituents with a ratio (Ep/Ph) between the number of equivalents of the epoxy groups of the epoxy compound (Ep) and the number of equivalents of the phenolic hydroxy groups of the trihydric phenol compound (Ph) being set in a range of from 100/200 to 100/50. The ratio is based on the calculations 1 / 0.5 * 100 / 100 = 100 / 50 and 1 / 2 * 100 / 100 = 100 / 200. Kosugi’s range of ratio (Ep/Ph) is outside the claimed range of from 100/30 to 100/15, and Kosugi teaches away from modifying the ratio (Ep/Ph) to be outside Kosugi’s range of from 100/200 to 100/50. The prior art of record do not teach or suggest the epoxy polymer according to claim 1.
Since claim 9 recites an epoxy resin comprising the epoxy polymer according to claim 1, and since claim 1 is allowed, claim 9 is also allowed.
Since claim 10 recites an epoxy resin composition comprising the epoxy resin according to claim 9, and since claim 9 is allowed, claim 10 is also allowed.
Since claim 11 recites a binder comprising the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 11 is also allowed.
Since claim 12 recites a sealing material or a molding material comprising the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 12 is also allowed.
Since claim 15 recites a resin sheet comprising a resin composition layer that contains the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 15 is also allowed.
Since claim 16 recites a B-stage sheet comprising a semi-cured resin composition layer that contains a semi-cured product of the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 16 is also allowed.
Since claim 17 recites a C-stage sheet comprising a cured resin composition layer that contains a cured product of the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 17 is also allowed.
Since claim 18 recites a cured product of the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 18 is also allowed.
Since claim 21 recites a metal foil with a resin comprising a semi-cured resin composition layer which is arranged on the metal foil and comprises a semi-cured product of the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 21 is also allowed.
Since claim 22 recites a metal substrate comprising a cured resin composition layer which is arranged on the metal support and comprises a cured product of the epoxy resin composition according to claim 10, and since claim 10 is allowed, claim 22 is also allowed.
Since claim 23 recites a method of producing an epoxy resin containing the epoxy polymer according to claim 1, and since claim 1 is allowed, claim 23 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767